ACCEPTED
                                                                                                 12-14-00245-CR
                                                                                     TWELFTH COURT OF APPEALS
                                                                                                  TYLER, TEXAS
                                                                                             1/6/2015 2:49:27 PM
                                                                                                    CATHY LUSK
                                                                                                          CLERK

                                     DOCKET NO. 12-14-00245-CR
                                         CAUSE NO. 19062

JUSTIN CHRISTIAN                                   §                       FILED IN
                                                       IN THE COURT OF APPEALS
                                                                     12th COURT OF APPEALS
                                                                          TYLER, TEXAS
VS.                                                §   TWELFTH DISTRICT
                                                                      1/6/2015 2:49:27 PM
STATE OF TEXAS                                     §   CHEROKEE COUNTY, CATHY
                                                                          TEXAS   S. LUSK
                                                                              Clerk


                 MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

Now comes JUSTIN CHRISTIAN, Appellant in the above styled and numbered cause,
and moves this Court to grant an extension of time to file appellant's brief, pursuant
to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause shows the
following:

1.      This case is on appeal from the 2nd Judicial District Court of Cherokee County,
        Texas.

2.      The case below was styled the STATE OF TEXAS vs. JUSTIN CHRISTIAN, and
        numbered 19062.

3.      Appellant was convicted of ASSAULT FAMILY VIOLENCE, IMPEDING
        BREATH/CIRCULATION.

4.      Appellant was assessed a sentence of 10 years confinement institutional
        division, TDCJ on AUGUST 5, 2014.

5.      Notice of appeal was given on AUGUST 26, 2014

6.      The clerk's record was filed on SEPTEMBER 12, 2014; the reporter's record was
        filed in OCTOBER, 2014.

7.      The appellate brief is presently due on January 5, 2015.

8.      Appellant requests an extension of time of 7 days from the present date, i.e.
        January 12, 2015

9.      This is the third request for extension to file the brief filed in this cause.

10.     Defendant is currently incarcerated.

11.     Appellant’s attorney has been unable to complete the brief due to his holiday
        schedule and Court appearances.

12.     Counsel requests this extension not for the sole purpose of delay but so that
        justice may be done.

 Motion to Extend Time to File Appellant’s Brief                                     Page 1 of 2
13.     Counsel has conferred with the prosecuting attorney who he is in trial with in
        the cause referenced above who has indicated he does not object to this motion
        and has signed the same.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant
this Motion to Extend Time to File Appellant's Brief, and for such other and further
relief as the Court may deem appropriate.

                                                   Respectfully submitted,

                                                    ALLEN W. ROSS
                                                    Attorney at Law
                                                    P.O. Box 528
                                                    Jacksonville, Texas 75766
                                                    903.683-2454 (voice)
                                                    866.576-5317 (fax)
                                                    allen@arossatty.com




                                                    By:____________________________________
                                                       ALLEN W. ROSS
                                                       State Bar No. 00788324
                                                       Attorney for JUSTIN CHRISTIAN


                                       CERTIFICATE OF SERVICE

      This is to certify that on January 6, 2015 a true and correct copy of the above
and foregoing document was served on the District Attorney's Office, Cherokee
County, Texas, by facsimile transmission to 903 683 2309.



                                                    _______________________________________
                                                    ALLEN W. ROSS




 Motion to Extend Time to File Appellant’s Brief                                  Page 2 of 2